EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mark Oathout on 18 June 2021. The added limitations, phrases or sentences are in underlined bold italics (example) and the deleted limitations, phrases or sentences are in strikethrough bold italics ().

Replace PARAGRAPH 0038 of the specification:
[0038]		In one exemplary embodiment, a thixotropic non-cementitious thermal grout 22 for repurposing pipeline 20, 20a, and 20b for electrical cable 72a, 72b  may be a mixture comprising a volume of sand, a volume of water, a volume of bentonite viscosifier, a volume of at least one bentonite extender, a volume of lubricant, and a volume of soda ash.

Replace CLAIM 5:
5.  	A method for repurposing an existing pipeline primarily underground for introduction of electrical power lines, comprising the steps of:
cutting the existing pipeline;
moving a pipeline traveler through the existing pipeline to a next consecutive interval;
detaching the pipeline traveler and attaching a pipeline traveler line to a conduit;
pulling the conduit through the existing pipeline and pulling an electrical cable into and through the conduit; and
adding a volume of a thixotropic non-cementitious thermal grout to a space defined between the existing pipeline and the conduit, wherein the volume of said thixotropic non-cementitious thermal grout comprises a mixture of a volume of sand, a volume of water, a volume of bentonite viscosifier, a volume of at least one bentonite extender, a volume of lubricant, and a volume of soda ash.

Replace CLAIM 9:
9.    	A method for repurposing an existing pipeline primarily underground for introduction of electrical power lines, comprising the steps of:
cutting the existing pipeline;
moving a pipeline traveler through the existing pipeline to a next consecutive interval;
detaching the pipeline traveler and attaching a pipeline traveler line to a conduit;
pulling the conduit through the existing pipeline and pulling an electrical cable into and through the conduit; and
adding a volume of a thixotropic non-cementitious thermal grout to a space defined between the conduit and the electrical cable, wherein the volume of said thixotropic non-cementitious thermal grout comprises a mixture of a volume of sand, a volume of water, a volume of bentonite viscosifier, a volume of at least one bentonite extender, a volume of lubricant, and a volume of soda ash.

Replace CLAIM 18:
18.   	A method for repurposing an existing pipeline primarily underground for introduction of electrical power lines, comprising the steps of:
cutting the existing pipeline;
moving a pipeline traveler through the existing pipeline to a next consecutive interval;
detaching the pipeline traveler and attaching a pipeline traveler line to a conduit;
pulling the conduit through the existing pipeline and pulling an electrical cable into and through the conduit;
		pulling a fiber optic line into the conduit;
sensing for a hot spot in the electrical cable pulled into the existing pipeline;
wherein the cutting step is performed at a region proximate the hot spot; and
remediating the hot spot by adding a volume of a thixotropic non-cementitious thermal grout via another cut to a void between the existing pipeline and the conduit, wherein the volume of said thixotropic non-cementitious thermal grout comprises a mixture of a volume of sand, a volume of water, a volume of bentonite viscosifier, a volume of at least one bentonite extender, a volume of lubricant, and a volume of soda ash.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678